SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) (X) Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-53713 OTTER TAIL CORPORATION (Exact name of registrant as specified in its charter) MINNESOTA 27-0383995 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , BOX 496, FERGUS FALLS, MINNESOTA 56538-0496 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-410-8780 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered COMMON SHARES, par value $5.00 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: CUMULATIVE PREFERRED SHARES, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.(YesXNo ) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.(Yes No X ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(YesXNo ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).(YesXNo ) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.(X) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer (X) Accelerated Filer () Non-Accelerated Filer ( ) Smaller Reporting Company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).(YesNoX ) The aggregate market value of common stock held by non-affiliates, computed by reference to the last sales price on June 30, 2010 was $684,989,459. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: 36,002,739 Common Shares ($5 par value) as of February 15, 2011. Documents Incorporated by Reference: Proxy Statement for the 2011 Annual Meeting-Portions incorporated by reference into Part III OTTER TAIL CORPORATION FORM 10-K TABLE OF CONTENTS Description Page Numbers PART I ITEM 1. Business 2 ITEM 1A. Risk Factors 32 ITEM 1B. Unresolved Staff Comments 39 ITEM 2. Properties 39 ITEM 3. Legal Proceedings 40 ITEM 3A. Executive Officers of the Registrant (as of February 25, 2011) 40 ITEM 4. [Removed and Reserved] 40 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases of Equity Securities 41 ITEM 6. Selected Financial Data 42 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 65 ITEM 8. Financial Statements and Supplementary Data: Report of Independent Registered Public Accounting Firm 68 Consolidated Statements of Income 69 Consolidated Balance Sheets 70 Consolidated Statements of Common Shareholders’ Equity and Comprehensive Income 72 Consolidated Statements of Cash Flows 73 Consolidated Statements of Capitalization 74 Notes to Consolidated Financial Statements 75 Quarterly Information ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure ITEM 9A. Controls and Procedures ITEM 9B. Other Information PART III ITEM 10. Directors, Executive Officers and Corporate Governance ITEM 11. Executive Compensation ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters ITEM 13. Certain Relationships and Related Transactions and Director Independence ITEM 14. Principal Accountant Fees and Services PART IV ITEM 15. Exhibits and Financial Statement Schedules Signatures 1 PART I Item 1. BUSINESS (a) General Development of Business Otter Tail Power Company was incorporated in 1907 under the laws of the State of Minnesota. In 2001, the name was changed to “Otter Tail Corporation” to more accurately represent the broader scope of electric and nonelectric operations and the name Otter Tail Power Company (OTP) was retained for use by the electric utility. On July 1, 2009, Otter Tail Corporation completed a holding company reorganization whereby OTP, which had previously been operated as a division of Otter Tail Corporation, became a wholly owned subsidiary of the new parent holding company named Otter Tail Corporation (the Company). The new parent holding company was incorporated in June 2009 under the laws of the State of Minnesota in connection with the holding company reorganization. References in this report to Otter Tail Corporation and the Company refer, for periods prior to July 1, 2009, to the corporation that was the registrant prior to the reorganization, and, for periods after the reorganization, to the new parent holding company, in each case including its consolidated subsidiaries, unless otherwise indicated or the context otherwise requires. The Company’s executive offices are located at 215 South Cascade Street, P.O. Box 496, Fergus Falls, Minnesota 56538-0496 and 433418th Avenue SW, Suite 200, P.O. Box 9156, Fargo, North Dakota 58106-9156. Its telephone number is (866) 410-8780. The Company makes available free of charge at its internet website (www.ottertail.com) its annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, Forms 3, 4 and 5 filed on behalf of directors and executive officers and any amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). Information on the Company’s website is not deemed to be incorporated by reference into this Annual Report on Form 10-K. Otter Tail Corporation and its subsidiaries conduct business in all 50 states and in international markets. The Company had approximately 3,901 full-time employees at December 31, 2010. In the fourth quarter of 2010, the Company realigned its business structure and defined its operating segments to be consistent with its business strategy and the reporting and review process used by the corporation’s chief operating decision makers, resulting in the following seven operating segments: Electric, Wind Energy, Manufacturing, Construction, Plastics, Health Services and Food Ingredient Processing. The chart below indicates the companies included in each segment. All information in this report, including comparative financial information, has been revised to reflect the realignment of the Company’s business segments. ● Electric includes the production, transmission, distribution and sale of electric energy in Minnesota, North Dakota and South Dakota by OTP. In addition, OTP is an active wholesale participant in the Midwest Independent Transmission System Operator (MISO) markets. OTP’s operations have been the Company’s primary business since 1907. Additionally, Electric now includes Otter Tail Energy Services Company (OTESCO), which provides technical and engineering services and energy efficient lighting primarily in North Dakota and Minnesota. OTESCO’s activities were included in Other Business Operations prior to the realignment of the Company’s business segments. 2 ● Wind Energy consists of two businesses: a steel fabrication company primarily involved in the production of wind towers sold in the United States and Canada, with manufacturing facilities in North Dakota, Oklahoma and Ontario, Canada, and a trucking company headquartered in West Fargo, North Dakota, specializing in flatbed and heavy-haul services and operating in 49 states and six Canadian provinces. Prior to the realignment of the Company’s business segments, the wind tower production company was included in Manufacturing and the trucking company was included in Other Business Operations. ● Manufacturing consists of businesses in the following manufacturing activities: contract machining, metal parts stamping and fabrication, and production of waterfront equipment, material and handling trays and horticultural containers. These businesses have manufacturing facilities in Florida, Illinois, Minnesota and Missouri and sell products primarily in the United States. ● Construction consists of businesses involved in residential, commercial and industrial electric contracting and construction of fiber optic and electric distribution systems, water, wastewater and HVAC systems primarily in the central United States. Construction operations were included in Other Business Operations prior to the realignment of the Company’s business segments. ● Plastics consists of businesses producing polyvinyl chloride (PVC) pipe in the upper Midwest and Southwest regions of the United States. ● Health Services consists of businesses involved in the sale of diagnostic medical equipment, patient monitoring equipment and related supplies and accessories. These businesses also provide equipment maintenance, diagnostic imaging equipment and technical staff to various medical institutions located throughout the United States. ● Food Ingredient Processing consists of Idaho Pacific Holdings, Inc. (IPH), which owns and operates potato dehydration plants in Ririe, Idaho; Center, Colorado; and Souris, Prince Edward Island, Canada. IPH produces dehydrated potato products that are sold in the United States, Canada and other countries. Approximately 18% of IPH’s sales in 2010 were to customers outside of the United States. The Company’s corporate operating costs include items such as corporate staff and overhead costs, the results of the Company’s captive insurance company and other items excluded from the measurement of operating segment performance. Corporate assets consist primarily of cash, prepaid expenses, investments and fixed assets. Corporate is not an operating segment. Rather, it is added to operating segment totals to reconcile to totals on the Company’s consolidated financial statements. OTP and OTESCO are wholly owned subsidiaries of the Company. All of the Company’s other businesses are owned by its wholly owned subsidiary, Varistar Corporation (Varistar). The Company continues to investigate and evaluate organic growth and strategic acquisition opportunities as well as divestiture opportunities which will allow it to raise internal capital to support its future capital expenditure plans and adjust its overall risk profile. The Company considers the following guidelines when reviewing potential acquisition candidates: ● Emerging or middle market company; ● Proven entrepreneurial management team that will remain after the acquisition; ● Preference for 100% ownership of the acquired company; ● Products and services intended for commercial rather than retail consumer use; and ● The potential to provide immediate earnings and future growth. For a discussion of the Company's results of operations, see "Management's Discussion and Analysis of Financial Condition and Results of Operations," on pages 43 through 64 of this Annual Report on Form 10-K. (b) Financial Information about Industry Segments The Company is engaged in businesses that have been classified into seven segments: Electric, Wind Energy, Manufacturing, Construction, Plastics, Health Services and Food Ingredient Processing. Financial information about the Company's segments and geographic areas is included in note 2 of "Notes to Consolidated Financial Statements" on pages 83 through 86 of this Annual Report on Form 10-K. 3 (c) Narrative Description of Business ELECTRIC General Electric consists of two businesses: OTP and OTESCO. OTP, headquartered in Fergus Falls, Minnesota, provides electricity to more than 129,000 customers in a 50,000 square mile area of Minnesota, North Dakota and South Dakota. OTESCO, headquartered in Fergus Falls, Minnesota, provides technical and engineering services and energy efficient lighting primarily in North Dakota and Minnesota. The Company derived 30%, 30% and 26% of its consolidated operating revenues from the Electric segment for each of the three years ended December 31, 2010, 2009 and 2008, respectively. The breakdown of retail electric revenues by state is as follows: State Minnesota % % North Dakota South Dakota Total % % The territory served by OTP is predominantly agricultural. The aggregate population of OTP’s retail electric service area is approximately 230,000. In this service area of 423 communities and adjacent rural areas and farms, approximately 130,900 people live in communities having a population of more than 1,000, according to the 2000 census. The only communities served which have a population in excess of 10,000 are Jamestown, North Dakota (15,527); Fergus Falls, Minnesota (13,471); and Bemidji, Minnesota (11,917). As of December 31, 2010, OTP served 129,256 customers. Although there are relatively few large customers, sales to commercial and industrial customers are significant. The following table provides a breakdown of electric revenues by customer category. All other sources include gross wholesale sales from utility generation, net revenue from energy trading activity and sales to municipalities. Customer category Commercial % % Residential Industrial All Other Sources Total % % Wholesale electric energy kilowatt-hour (kwh) sales were 18.4% of total kwh sales for 2010 and 24.9% for 2009. Wholesale electric energy kwh sales decreased by 31.7% between the years while revenue per kwh sold increased by 20.7%. Activity in the short-term energy market is subject to change based on a number of factors and it is difficult to predict the quantity of wholesale power sales or prices for wholesale power in the future. Capacity and Demand As of December 31, 2010 OTP’s owned net-plant dependable kilowatt (kW) capacity was: Baseload Plants Big Stone Plant 256,500 kW Coyote Station Hoot Lake Plant Total Baseload Net Plant 551,600 kW Combustion Turbine and Small Diesel Units 112,400 kW Hydroelectric Facilities 3,700 kW Owned Wind Facilities (rated at nameplate) Luverne Wind Farm (33 turbines) 49,500 kW Ashtabula Wind Center (32 turbines) Langdon Wind Center (27 turbines) Total Owned Wind Facilities 138,000 kW 4 The baseload net plant capacity for Big Stone Plant and Coyote Station constitutes OTP’s ownership percentages of 53.9% and 35%, respectively. OTP owns 100% of the Hoot Lake Plant. During 2010, OTP generated about 81% of its retail kwh sales and purchased the balance. In addition to the owned facilities described above OTP had the following purchase power agreements in place on December31, 2010: Purchased Wind Power Agreements (rated at nameplate and greater than 2,000 kW) Edgeley 21,000 kW Langdon Total Purchased Wind 40,500 kW Other Purchased Power Agreements (in excess of 1 year and 500 kW) MP (50,000 kW ends April 30, 2011) WEPCO (35,000 kW ends May 31, 2011) WEPCO (Begins June 1, 2011) 50,000 kW GRE WAPA Total Purchased Power 105,800 kW OTP has a direct control load management system which provides some flexibility to OTP to effect reductions of peak load. OTP also offers rates to customers which encourage off-peak usage. OTP’s capacity requirement is based on MISO Module E requirements. OTP is required to have sufficient Planning Resource Credits (PRCs) to meet its monthly weather normalized forecast demand, plus a reserve obligation. OTP met its MISO obligation for all months in 2010. MISO is currently in discussions with the Federal Energy Regulatory Commission (FERC) and stakeholders to initiate changes to its Resource Adequacy Construct. Any changes would be effective beginning June 1, 2012. OTP generating capacity combined with additional capacity under purchased power agreements (as described above) and load management control capabilities is expected to meet 2011 system demand and MISO reserve requirements. Fuel Supply Coal is the principal fuel burned at the Big Stone, Coyote and Hoot Lake generating plants. Coyote Station, a mine-mouth facility, burns North Dakota lignite coal. Hoot Lake and Big Stone plants burn western subbituminous coal. The following table shows the sources of energy used to generate OTP’s net output of electricity for 2010 and 2009: Sources Net Kilowatt Hours Generated (Thousands) % of Total Kilowatt Hours Generated Net Kilowatt Hours Generated (Thousands) % of Total Kilowatt Hours Generated Subbituminous Coal % % Lignite Coal Wind and Hydro Natural Gas and Oil Total % % OTP has the following primary coal supply agreements: Plant Coal Supplier Type of Coal Expiration Date Big Stone Plant Peabody COALSALES, LLC Wyoming subbituminous
